Russell, J.
The language of the statute is: “Any person who shall willfully interrupt or disturb any public school, private school, or Sunday-school, or any assemblage or meeting of any such school, lawfully and peacefully held for the purpose of scientific, literary, social, or religious improvement, 'either within or without the place where such school is usually held, shall be guilty of a misdemeanor.” The proof is that a sleight-of-hand performer, desiring to give a show in the community, obtained the use of the school-house by agreeing to give the trustees 10 per cent, of the door receipts for the use of the room, and that, while he was giving his performance, the accused disturbed it. The statute is directed against the disturbance of schools and assemblages of persons at school-houses for some purpose connected with exercises pertaining to a school, and has no reference to meetings of any other nature, though held in the house where school is commonly *116conducted. The language of the statute is not very clear in all of its terms, but by no fair construction can it be made to include a case like this. -Judgment reversed.